Citation Nr: 1639003	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-39 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with brain syndrome associated with trauma in excess of 50 percent prior to June 12, 2014.

2.  Entitlement to an increased rating for residuals of a shell fragment wound of the right knee with retained metallic foreign bodies in excess of 10 percent.

3.  Entitlement to an initial increased rating for right tibial nerve neuropathy status post shrapnel wound of the right knee in excess of 10 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran filed an increased rating claim for his PTSD disability on June 23, 2008.  The December 2008 rating decision increased the Veteran's disability rating for PTSD to 50 percent effective from June 23, 2008.  The Veteran subsequently filed a timely notice of disagreement with this assigned rating in August 2009.  During the pendency of the appeal, an August 2014 rating decision increased the disability rating for PTSD to 100 percent effective from June 12, 2014.  The Board notes that 100 percent is the highest schedular rating assigned for the disability.  However, the increased rating claim remains before the Board for the period prior to June 12, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2013 Application for Increased Compensation Based on Unemployability, the Veteran asserted that his service-connected disabilities render him unemployable.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  22 Vet. App. 447 (2009).  Consequently, the Board has taken jurisdiction over this issue.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the RO issued a supplemental statement of the case (SSOC) addressing the Veteran's increased rating claims for PTSD with brain syndrome associated with trauma, residuals of a shell fragment wound of the right knee with retained metallic foreign bodies, and right tibial nerve neuropathy status post shrapnel wound of the right knee.  The Veteran responded to the June 2014 SSOC by submitting a July 2014 VA Form 9 in which he requested a Travel Board hearing.  A review of the record reflects that no action has been taken to schedule the requested hearing.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford the Veteran a personal hearing.  In order to ensure full compliance with due process requirements, a hearing must be scheduled.  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015). 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for hearing before the Board in accordance with his request.

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




